DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 5 have been amended. Claims 9-11 are new. Claims 1-11 are pending.
Status of Previous Rejections
The rejections of Claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in view of the amendment.
The rejections of Claims 1-2 and 5-8 under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”) are maintained.
The rejections of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”), and further in view of Otogawa (Journal of Alloys and Compounds, Vol 746, Page 19-26, May 25, 2018, hereinafter “Otogawa”) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”).
Regarding claims 1 and 5-6, US’336 teaches a rare earth alloy containing Sm, Fe, N and Bi (Abstract; Col 2, Ln 50 to Col 3, Ln 30). US’336 discloses an example having composition of Sm11Fe77-xN12Inx (Fig. 11). US’336 discloses that In and Bi both have the effect of curbing possible thermal decomposition of the nitride and the In amount and the Bi amount can be up to 4.5 at% (Col 3, Ln 16-30; claim 1, claim 11). Assuming the alloy contains Sm11Fe77-yN12Biy, y is 0-4.5 at% based on claim 1 of US’336, Bi/(Sm+Fe+Bi) is in the range of 0-5.11 at%, which overlaps the recited ratio in claims 1 and 5-6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
US’336 discloses the alloy is pulverized and sintered magnet can be made from the alloy (Col 1, Ln 15-52; Col 7, Ln 1-8), which meets the powder limitation recited in claim 1 and the sintered magnet limitation recited in claim 5.
Regarding the amended feature in claims 1 and 5, US’336 discloses examples having composition of Sm11Fe77-xN12Ax (Table 3), “A” represents additive elements such as Cu, Ag, Al, Zn, Sn, In, Bi etc. (Claim 11), indicating all the additive elements replace Fe in the rare earth alloy.  
Regarding claims 2 and 7, US’336 discloses that after heating at 650 ºC for 5 hours, small amount of nitrogen releases (Col 6, Ln 36-68; Table 3), which meets the limitations recited in claim 2 and 7. 
Regarding claim 8, US’336 does not explicitly disclose the structure limitation recited in claim 8. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that US’336 teaches an alloy composition that meets the composition recited in claim 1, one of ordinary skill in the art would expect that the alloy powder of US’336 to meet the structure limitation recited in claim 8.
Regarding claims 9-10, US’336 does not explicitly disclose the structure limitation recited in claim 9 and the main phase composition recited in claim 10. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that US’336 teaches an alloy composition that meets the composition recited in claim 1, one of ordinary skill in the art would expect that the alloy powder of US’336 to meet the structure limitation recited in claim 9 and the main phase composition recited in claim 10.
Regarding claim 11, US’336 discloses that the magnet is an anisotropic magnet (Col 3, Ln 10-15), which meets the limitation recited in claim 11.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”), and further in view of Otogawa (Journal of Alloys and Compounds, Vol 746, Page 19-26, May 25, 2018, hereinafter “Otogawa”).
Regarding claims 3-4, US’336 does not explicitly disclose the limitations recited in claims 3-4. Otogawa teaches a magnet comprising Sm-Fe-N main phase and a Sm-Fe-Al-Cu binder (Abstract). Otogawa further discloses that Sm-Fe-Al-Cu alloy is used as binder to make a magnet having high density and high magnetic properties (Page 22, right column, 2nd paragraph; Page 23, Page 25 Conclusion). Thus, it would be obvious to one of ordinary skill in the art to use Sm-Fe-Al-Cu alloy as a binder as taught by Otogawa in the process of making sintered magnet of US’336 in order to make a magnet having high density and magnetic properties as disclosed by Otogawa. Otogawa discloses that Sm-Fe-Al-Cu alloy is concentrated at grain boundary phase that surrounds the main phase and Sm:Fe in main phase grain is 10.9:88.3 and Sm:Fe in grain boundary  phase is 24.3:68.1 (Page 23, left column, 1st paragraph; Fig. 6), which meets the limitations recited in claims 3-4.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
The applicants argued that US’336 discloses 6 to 30 atomic % of samarium, 60 to 91 atomic % ofa transition element such as Fe, and up to 4.5 atomic °% of at least one additive element selected from the group consisting of Cu, Ag, Al, Ga, Zn, Sn, In, Bi, and Pb as an inhibitor of thermal decomposition of nitrides. Nowhere in the specification, does US’336 teach or suggest “part of samarium, iron, or both included in the main phase is substituted with bismuth.”
In response, US’336 discloses examples having composition of Sm11Fe77-xN12Ax (Table 3), “A” represents additive elements such as Cu, Ag, Al, Zn, Sn, In, Bi etc. (Claim 11), indicating all the additive elements replace Fe in the rare earth alloy.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733